Citation Nr: 1757064	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  15-07 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an adjustment disorder with mixed anxiety and depressed mood.

2.  Entitlement to service connection for an adjustment disorder with mixed anxiety and depressed mood.   

3.  Entitlement to an increased rating for pansinusitis with headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to November 1953 and from January 1954 to December 1956.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The issues of entitlement to service connection for an adjustment disorder, and entitlement to an increased rating for pan sinusitis with headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2007 unappealed rating decision, the RO denied reopening a claim of entitlement to service connection for an adjustment disorder with depressed mood, also claimed as anxiety disorder, and that decision is final.

2.  The evidence obtained since the April 2007 decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for adjustment disorder with mixed anxiety and depressed mood.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim for service connection for adjustment disorder with mixed anxiety and depressed mood.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran seeks service connection for an adjustment disorder with mixed anxiety and depressed mood.  Notably, however, he filed a prior claim for this disability.  The Board denied service connection for a psychiatric disorder in November 1995.  Then the RO denied the Veteran's attempt to reopen a claim for service connection for an adjustment disorder with depressed mood (also claimed as anxiety disorder) in April 2007.  The Veteran did not appeal the decision.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  Additionally, new and material evidence had not been received prior to the expiration of the appeal period following this rating decision.  38 C.F.R. § 3.156(b).  Therefore, the April 2007 rating decision is now final, and the Veteran's claim for service connection may only be reopened if new and material evidence is received. 

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

When evaluating the materiality of newly-submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The April 2007 final rating decision denied the Veteran's claim for service connection for an adjustment disorder with depressed mood on the basis that, new and material evidence was not submitted to reopen the claim.  The evidence of record prior to the April 2007 rating decision included the Veteran's service treatment records, VA treatment records and private treatment records.    

Subsequent to the April 2007 final rating decision, the Veteran submitted a June 2012 private psychological evaluation report in which the psychologist opined that the Veteran's current anxiety is related to chronic pains and headaches related to the Veteran's service-connected headaches.  Prior to the April 2007 final decision there were no medical opinions supportive of the Veteran's claim.  As this new medical evidence is supportive of the Veteran's claim it is material to his claim.  As new and material evidence has been received, the claim for service connection adjustment disorder with mixed anxiety and depressed mood is reopened.


ORDER

New and material evidence having been received the claim of service connection for an adjustment disorder with mixed anxiety and depressed mood is reopened.  The appeal is granted to that extent only.  


REMAND

The Veteran testified at his August 2017 hearing that his sinusitis/headache disability had increased in severity since his last VA examination in 2014.  Accordingly this claim must be remanded so that the Veteran can be provided a new VA examination to evaluate the current severity of the Veteran's sinusitis/headache disability.

At his August 2017 hearing the Veteran also provided testimony concerning his claim for service connection for adjustment disorder with mixed anxiety and depressed mood.  He stated that he was not receiving any treatment from VA, but that he was receiving treatment from a private physician, Dr. White.  A review of the record shows that copies of Dr. White's treatment records regarding the Veteran are not of record and have not been requested.  The Veteran's mental disorder claim must be remanded to obtain copies of these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the necessary authorizations from the Veteran, request copies of all private treatment records for his claimed adjustment disorder with mixed anxiety and depressed mood that have not already been obtained.  This should include copies of his reported treatment by Dr. White.  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file.

2.  When the above action has been completed, provide the Veteran a VA psychiatric examination to determine all current psychiatric disability present.  With consideration of all obtained medical records, including the June 2012 private psychological evaluation report and the November 2012 VA examination report, provide an opinion as to whether it is as likely as not (50 percent probability or greater) that any current mental disorder is caused or aggravated by the Veteran's service-connected pansinusitis with headaches.  The examiner should provide a supporting rationale for all opinions expressed.

3.  Schedule the Veteran for a VA examination to determine the current severity of his pansinusitis with headaches.  All pertinent evidence of record must be made available to and reviewed by the examiner.

4.  If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


